                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LAROI BRYANT,

                       Plaintiff,

               v.                                              Case No. 20-C-631

LT. TYLER and
MILWAUKEE COUNTY SHERIFF OFFICE,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff Laroi Bryant, who is currently incarcerated at the Milwaukee County Jail and

representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil rights were

violated. This matter comes before the court on Plaintiff’s motion for leave to proceed without

prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed an initial partial

filing fee of $24.33. On July 1, 2020, Plaintiff filed a letter indicating he has insufficient funds to

pay the initial partial filing fee. Accordingly, the court will waive the fee and screen the complaint.




          Case 2:20-cv-00631-WCG Filed 07/02/20 Page 1 of 5 Document 9
                                  SCREENING OF THE COMPLAINT

        The court is required to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised claims that are legally “frivolous or malicious,” that

fail to state a claim upon which relief may be granted, or that seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I must

determine whether the complaint complies with the Federal Rules of Civil Procedure and states at

least plausible claims for which relief may be granted. To state a cognizable claim under the

federal notice pleading system, Plaintiff is required to provide a “short and plain statement of the

claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must at least provide notice

to each defendant of what he or she is accused of doing, as well as when and where the alleged

actions or inactions occurred, and the nature and extent of any damage or injury the actions or

inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting

Twombly, 550 U.S. at 555). “The tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable



                                                   2

          Case 2:20-cv-00631-WCG Filed 07/02/20 Page 2 of 5 Document 9
inference that the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s

allegations must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal

quotations omitted).

                                      THE COURT’S ANALYSIS

       Plaintiff alleges that he refused to go into a cell that he believed had “very poor living

conditions.” Dkt. No. 1 at 3. Plaintiff claims that, once correctional officers put Plaintiff on the

ground, Lt. Tyler tased Plaintiff for no legitimate reason. Plaintiff asserts Lt. Tyler used excessive

force against him. “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

he or she was deprived of a right secured by the Constitution or the laws of the United States, and

that this deprivation occurred at the hands of a person or persons acting under the color of state

law.” D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–

Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The Supreme Court has held that

the core judicial inquiry in an excessive force case is “whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson v.

McMillian, 503 U.S. 1, 6 (1992). Based on the allegations contained in the complaint, in particular,

the allegation suggesting that Plaintiff was not doing anything improper once he was on the ground,

Plaintiff may proceed on his claim that Lt. Tyler used excessive force against him.

       Plaintiff has also named Milwaukee County Sheriff’s Office as a defendant, but the

complaint does not contain any allegations against it. Accordingly, the Milwaukee County

Sheriff’s Office will be dismissed as a defendant. The court finds that Plaintiff may proceed on

his excessive force claim against Lt. Tyler.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.



                                                   3

          Case 2:20-cv-00631-WCG Filed 07/02/20 Page 3 of 5 Document 9
        IT IS FURTHER ORDERED that the Milwaukee County Sheriff’s Office is

DISMISSED as a defendant.

        IT IS FURTHER ORDERED that pursuant to the informal service agreement between

Milwaukee County and this court, copies of Plaintiff’s complaint and this order are being

electronically sent today to Milwaukee County for service on the Milwaukee County defendants.

        IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

Milwaukee County and this court, the defendants shall file a responsive pleading to the complaint

within sixty days of receiving electronic notice of this order.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If

Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the Milwaukee County

Sheriff and Dennis Brand, 821 W. State Street, Room 224, Milwaukee, WI 53233.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all



                                                    4

          Case 2:20-cv-00631-WCG Filed 07/02/20 Page 4 of 5 Document 9
inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Enclosed is a guide prepared by court staff to address common questions that arise in cases

filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common Questions,” this guide

contains information that Plaintiff may find useful in prosecuting this case.

       Dated at Green Bay, Wisconsin this 2nd day of July, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach
                                                         United States District Judge




                                                     5

          Case 2:20-cv-00631-WCG Filed 07/02/20 Page 5 of 5 Document 9
